DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding the claim limitation of “each graphene piece comprising a plurality of graphene molecules connected with each other, each graphene molecule comprising six carbon atoms annually connected with each other, one of the carbon atoms of each graphene molecule is connected with a functional group by an SP3 bond”, graphene by definition is a 2D sheet comprised of a hexagonally-connected (6 carbon) lattice, by “graphene molecule”, it is interpreted that applicant is referring to each repeating 6 carbon unit cell, where one of the carbons in each unit cell is connected to a functional group by SP3 bond. Since for example graphite is comprised of layers of graphene, a “plurality of graphene pieces” is therefore interpreted to mean a plurality of discrete 2D graphene sheets.  
Further, the claim limitation of “one of the carbon atoms of each graphene molecule is connected with a functional group by an SP3 bond” is not interpreted to mean that for every unit with six carbons, one of the carbons is SP3 functionalized; this is because any carbon in an hexagonal lattice is itself the nexus of three graphene unit cells; further, the SP3 bonding of oxygen to a graphene unit cell carbon can also be present in the form of an epoxy bond where an 

    PNG
    media_image1.png
    388
    599
    media_image1.png
    Greyscale

Therefore, it is interpreted that claim limitation is intended to not limit each unit cell of graphene to only one functional group, but instead is interpreted to require an average of one carbon for every six be SP3 functionalized in the lattice. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “annually” should be replaced with --annularly--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “140 □ and 170 □” should be replaced with -- 140 °C and 170 °C --.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “seearate” should be replaced with -- stearic acid -- or --stearate--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US20180304373) in view of Zhamu et al. (US20190292671A1) as evidenced by Georgakilas et al. ("Functionalization of graphene: covalent and non-covalent approaches, derivatives and applications." Chemical reviews 112.11 (2012): 6156-6214.).
Regarding Claims 1 and 4-6, Han teaches a method of forming a metal/graphene composite by powder injection molding comprising the steps of mixing 
Regarding the limitation of the graphene being functionalized with one carbon of every six in a unit cell having a SP3 functionalized group, Han does not teach the functionalization of graphene, however, Zhamu teaches a metal matrix composite comprising graphene, and teaches that graphene oxide or chemically functionalized graphene can be used to improve the zeta potential of the graphene sheets so as to promote the attraction of metal ions to graphene surfaces [0053]. While, Zhamu does not teach to what extent the graphene can be functionalized (for example one SP3 carbon for every six carbons). However, conventional sp3 functionalized graphene oxide by definition is a single graphitic layer with randomly distributed aromatic (sP2 regions) and oxygenated aliphilic regions (sp3 carbon atoms) containing hydroxyl, epoxy, and carboxyl functional groups made by the oxidation of graphite with strong acidic media  or ozone or the chemical thermal exfoliation of graphite oxide (See Georgakilas Section 2.2, Page 6162-6263). Therefore, since it is interpreted that the functionalized graphene of the claimed invention is made by conventional processes such as 
Regarding the limitation of the functional groups being broken off by friction as a result of mixing with metal powder and binder. Since Han teaches the step of mixing/kneading the powder mixture at 140 C [0088], this step is considered to provide enough heat and friction for any functional groups in graphene to be broken off. 
Regarding the limitation of thermal debinding between 140-170 C; Han teaches the a step wise thermal debinding step comprising heating and holding at 100 C before increasing to 280 C in over a period of 4 hours before holding there as well [0091]. This long ramp time for heating is considered to read on the claimed limitation as thermal debinding is occurring for a significant amount of prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 2, the purpose of metal injection molding is to make a uniform and defect free consolidated part, the purpose of mixing and crushing before debinding as taught by Han is to form a uniform, well-mixed powder comprised of metal and graphene and binder before injection molding to make a green part. Therefore, one of ordinary skill in the art would be motivated to insure the powder/binder feedstock be well dispersed in the injection mold so as to form a uniform green part which will in turn help form a uniform brown part, and ultimately a uniform sintered product. 
Regarding Claim 3, the purpose of solvent debinding as taught by Han is to remove any binder that can be easily dissolved in solvent [0072] so as to save time and energy thermally debinding that binder as well. Therefore, it would have been obvious to one of ordinary skill in the art to immerse the green body in solvent for the purpose of dissolving soluble binder before further thermal debinding. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Zhamu et al. as evidenced Georgakilas et al. as applied to Claim 1 above, and further in view of Han II. ("Graphene modified lipophilically by stearic acid and its composite with low density polyethylene." Journal of Macromolecular Science, Part B 53.7 (2014): 1193-1204.)
Regarding Claim 7, Zhamu teaches the graphene can have functional groups with long chains [0098], but does not explicitly teach stearate groups can be used. However, Han II teaches stearic acid can be reacted with epoxy groups on reduced graphene oxide to form discreet graphene sheets with stearate functional groups for the purpose preventing the agglomeration of graphene sheets with each other and keep them separated (See Page 1194, [003] to Page 1195 [001]). Therefore, it would have been obvious to one of ordinary skill in the art to add stearate functional groups to the graphene oxide or graphene taught by Han or Zhamu for the purpose of preventing agglomeration of the graphene sheets during injection molding and to ensure the reinforcing graphene sheets are separated, well dispersed, and still have improved metal-graphene interactions as taught by Zhamu. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Zhamu et al. as evidenced Georgakilas et al. as applied to Claim 1 above, and further in view of Liu et al. ("Surface modification of ceramic powders by titanate coupling agent for injection molding using partially water soluble binder system." Journal of the European Ceramic Society
Regarding Claim 8, Han teaches binder additives can be present [0068] but does not teach the addition of a coupling agent of titanate or organochromium in a range of 0.5-2 wt%. However Liu teaches that powder injection molding of ceramics and binder can be improved with coupling agent of titanate which serves as a bridge between molten polymer and ceramic powder, enhancing the compatibility of ceramic and powder, and reducing viscosity/improving flow, (Page 1001, Introduction, Col. 1-2) further teaching titanate addition of 0.5-2% (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art to add titanate coupling agent in the claimed range to the powder injection molding system of Han for the purpose of enhancing compatibility of binder and metal and improving viscosity/flow of the molten binder during injection molding. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Zhamu et al. as evidenced Georgakilas et al. as applied to Claim 1 above, and further in view of Kihara et al. (US5059388)
Regarding Claim 9, Han teaches water insoluble binders such as waxes can be used where some binders can be removed by hexane solvent debinding before the rest of the binders are removed by thermal debinding [0067], however, Han fails to teach the claimed limitation of 5-20 weight percent binder of sec-hexyl alcohol, polyacrylamide, or fatty acid polyethylene glycol ester. However, Kihara teaches a method of injection molding where the organic binder contains at least 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736